DETAILED ACTION
This office action is in response to the amendment filed June 8, 2022. 
Claims 1-20 are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20, as presently presented are entitled to priority to the February 20, 2008 priority date of provisional application 61/030209. 

Response to Arguments
Applicant’s arguments, see remarks of June 8, 2022, with respect to the rejection(s) of claim(s) 1-20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art below. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11,1,1,8,9,5,6,1,1,11,12,13,14,7,11,2,11,11,11  respectively of U.S. Patent No. 10,768,909 in view of  US PG publication 2008/0229278 to Liu et al hereinafter Liu and further in view of “Lalonde” (US PG Pub 2005/0198618). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are obviousness (one-way) in view of the claims of the parent patent. 
Application 16/984,582
US Patent 10,768,909
1. A computer-implemented method for facilitating creation of a reusable application, the method comprising: during development of the reusable application, receiving a plurality of artifacts associated with source code of the reusable application, wherein an artifact of the plurality of artifacts comprises information related to the development of the reusable application; maintaining the plurality of artifacts as metadata for the source code of the reusable application; and generating an application module comprising the source code of the reusable application and the metadata, wherein the application module is configured for use by a developer for facilitating creation of a new version of the reusable application, wherein the metadata is attached to the source code, and wherein the metadata is accessible by the developer during the creation of the new version of the reusable application for accessing the information related to the development of the reusable application such that during the creation of the new version of the reusable application instructions that specify coding sequences that facilitate creation of the new version of the reusable application are executed based on the metadata.  
2. The method of Claim 1, wherein the artifact comprises knowledge of an original developer of the reusable application.  
3. The method of Claim 1, further comprising: creating a recipe for the reusable application, the recipe comprising a list of application resources and a script guiding the developer in use and modification of the source code of the reusable application.  
4. The method of Claim 1, wherein the artifact comprises a script.  
5. The method of Claim 4, wherein the script comprises JavaScript maintained in a metadata project alongside the reusable application.  
6. The method of Claim 4, further comprising: after executing the script, presenting, to the developer, changes made by the script for selectively acceptance or rejection by the developer prior to committing the changes to the source code of the reusable application.  
7. The method of Claim 1, wherein the application module is generated at an application factory in an integrated development environment.  
8. The method of Claim 1, further comprising: consuming the application module at an integrated development environment accessible by the developer.  
9. The method of Claim 8, further comprising: providing application-centric navigation of the application module based on the metadata; and facilitating filling in input data into a template and executing a script to create the new version of the reusable application based on a recipe.  
10. The method of Claim 1, wherein the metadata comprises a script for guiding the developer in development of the source code of the reusable application.  
11. The method of Claim 1, wherein the metadata is tag-based and further comprises a description of the reusable application.  
12. The method of Claim 11, wherein the description of the reusable application comprises a plurality of tag-based descriptions of the reusable application.  
13. The method of Claim 12, wherein the plurality of tag-based descriptions comprises a plurality of descriptive tags presenting a hierarchical view of the reusable application.  
14. The method of Claim 13, wherein the plurality of descriptive tags comprises links facilitating application-centric navigation of various portions of the reusable application.  
15. The method of Claim 1, wherein the metadata further comprises a plurality of templates facilitating pattern-based replacement of portions of the reusable application subject to change upon creation of the new version of the reusable application.  
16. A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for facilitating creation of a reusable application, the method comprising: during development of the reusable application, receiving a plurality of artifacts associated with source code of the reusable application, wherein an artifact of the plurality of artifacts comprises information related to the development of the reusable application; maintaining the plurality of artifacts as metadata for the source code of the reusable application; and generating an application module comprising the source code of the reusable application and the metadata, wherein the application module is configured for use by a developer for facilitating creation of a new version of the reusable application, wherein the metadata is attached to the source code, and wherein the metadata is accessible by the developer during the creation of the new version of the reusable application for accessing the information related to the development of the reusable application such that during the creation of the new version of the reusable application instructions that specify coding sequences that facilitate creation of the new version of the reusable application are executed based on the metadata.  
17. The non-transitory computer readable storage medium of Claim 16, wherein the artifact comprises knowledge of an original developer of the reusable application.  
18. The non-transitory computer readable storage medium of Claim 16, the method further comprising: creating a recipe for the reusable application, the recipe comprising a list of application resources and a script guiding the developer in use and modification of the source code of the reusable application.  
19. The non-transitory computer readable storage medium of Claim 16, wherein the artifact comprises a script.  
20. A computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to: during development of a reusable application, receive a plurality of artifacts associated with source code of the reusable application, wherein an artifact of the plurality of artifacts comprises information related to the development of the reusable application; maintain the plurality of artifacts as metadata for the source code of the reusable application; and generate an application module comprising the source code of the reusable application and the metadata, wherein the application module is configured for use by a developer for facilitating creation of a new version of the reusable application, wherein the metadata is attached to the source code, and wherein the metadata is accessible by the developer during the creation of the new version of the reusable application for accessing the information related to the development of the reusable application such that during the creation of the new version of the reusable application instructions that specify coding 44 MBARC-T0001.01.CON3sequences that facilitate creation of the new version of the reusable application are executed based on the metadata.

1.  A computer-implemented method for facilitating creation of a reusable 
application, the method comprising: during development of the reusable 
application, receiving a plurality of artifacts associated with source code of 
the reusable application, wherein an artifact of the plurality of artifacts 
comprises developer gained knowledge for guiding development of the reusable 
application;  maintaining the plurality of artifacts as metadata for the source 
code of the reusable application, the metadata comprising at least one script 
guiding subsequent developers in use and modification of the source code for 
the reusable application and a template facilitating pattern-based replacement 
of portions of the source code based on input data;  creating a recipe for the 
reusable application, the recipe comprising a list of application resources and 
the template;  generating an application module comprising the source code of 
the reusable application, the metadata, and the recipe, wherein the application 
module is configured for use by a developer for facilitating creation of a new 
version of the reusable application based on the recipe, wherein the metadata 
is attached to the source code, and wherein the metadata is accessible by the 
developer during the creation of the new version of the reusable application 
for accessing the developer gained knowledge for guiding the development of the 
reusable application such that during the creation of the new version of the 
reusable application instructions that specify coding sequences that facilitate 
creation of the new version of the reusable application are executed based on 
the metadata, the application module comprising: a first set of information 
comprising a preview portion of the reusable application for previewing items 
of the reusable application without reference to code of the reusable 
application;  a second set of information comprising an active portion mode of 
the reusable application;  and a third set of information comprising the 
metadata comprising the at least one script and the recipe. 
 
    2.  The method of claim 1, wherein the artifact comprises knowledge of an 
original developer of the reusable application. 
 
    3.  The method of claim 1, wherein the at least one script comprises 
JavaScript maintained in a metadata project alongside the reusable application. 
 
    4.  The method of claim 1, further comprising: after executing the at least 
one script, presenting, to a developer, changes made by the at least one script 
for selectively acceptance or rejection by the developer prior to committing 
the changes to the source code of the reusable application. 
 
    5.  The method of claim 1, wherein the application module is generated at 
an application factory in an integrated development environment. 
 
    6.  The method of claim 1, further comprising: consuming the application 
module at an integrated development environment accessible by a developer. 
 
    7.  The method of claim 6, further comprising: providing 
application-centric navigation of the application module based on the metadata;  
and facilitating filling in input data into a template and executing a script 
to create the new version of the reusable application based on a recipe. 
 
    8.  The method of claim 1, wherein the metadata is tag-based and further 
comprises a description of the reusable application. 
 
    9.  The method of claim 8, wherein the description of the reusable 
application comprises a plurality of tag-based descriptions of the reusable 
application. 
 
    10.  The method of claim 9, wherein the plurality of tag-based descriptions 
comprises a plurality of descriptive tags presenting a hierarchical view of the 
reusable application. 
 
    11.  The method of claim 10, wherein the plurality of descriptive tags 
comprises links facilitating application-centric navigation of various portions 
of the reusable application. 
 
    12.  A non-transitory computer readable storage medium having computer 
readable program code stored thereon for causing a computer system to perform a 
method for facilitating creation of a reusable application, the method 
comprising: during development of the reusable application, receiving a 
plurality of artifacts associated with source code of the reusable application 
at an application factory in an integrated development environment, wherein an 
artifact of the plurality of artifacts comprises developer gained knowledge for 
guiding the development of the reusable application;  maintaining the plurality 
of artifacts as metadata for the source code of the reusable application, the 
metadata comprising at least one script guiding subsequent developers in use 
and modification of the source code for the reusable application and a template 
facilitating pattern-based replacement of portions of the source code based on 
input data;  creating a recipe for the reusable application, the recipe 
comprising a list of application resources and the template;  and generating an 
application module comprising the source code of the reusable application, the 
metadata, and the recipe, wherein the application module is configured for use 
by a developer for facilitating creation of a new version of the reusable 
application based on the recipe, wherein the metadata is attached to the source 
code, and wherein the metadata is accessible by the developer during the 
creation of the new version of the reusable application for accessing the 
developer gained knowledge for guiding the development of the reusable 
application such that during the creation of the new version of the reusable 
application instructions that specify coding sequences that facilitate creation 
of the new version of the reusable application are executed based on the 
metadata, the application module comprising: a first set of information 
comprising a preview portion of the reusable application for previewing items 
of the reusable application without reference to code of the reusable 
application;  a second set of information comprising an active portion mode of 
the reusable application;  and a third set of information comprising the 
metadata comprising the at least one script and the recipe. 
 
    13.  The non-transitory computer readable storage medium of claim 12, 
wherein the artifact comprises knowledge of an original developer of the 
reusable application. 
 
    14.  The non-transitory computer readable storage medium of claim 12, 
wherein the artifact comprises a script. 
 
    15.  A computer system comprising: a data storage unit;  and a processor 
coupled with the data storage unit, the processor configured to: during 
development of a reusable application, receive a plurality of artifacts 
associated with source code of the reusable application, wherein an artifact of 
the plurality of artifacts comprises developer gained knowledge for guiding the 
development of the reusable application;  maintain the plurality of artifacts 
as metadata for the source code of the reusable application, the metadata 
comprising at least one script guiding subsequent developers in use and 
modification of the source code for the reusable application and a template 
facilitating pattern-based replacement of portions of the source code based on 
input data;  create a recipe for the reusable application, the recipe 
comprising a list of application resources and the template;  and generate an 
application module comprising the source code of the reusable application the 
metadata, and the recipe, wherein the application module is configured for use 
by a developer for facilitating creation of a new version of the reusable 
application based on the recipe, wherein the metadata is attached to the source 
code, and wherein the metadata is accessible by the developer during the 
creation of the new version of the reusable application for accessing the 
developer gained knowledge for guiding the development of the reusable 
application such that during the creation of the new version of the reusable 
application instructions that specify coding sequences that facilitate creation 
of the new version of the reusable application are executed based on the 
metadata, the application module comprising: a first set of information 
comprising a preview portion of the reusable application for previewing items 
of the reusable application without reference to code of the reusable 
application;  a second set of information comprising an active portion mode of 
the reusable application;  and a third set of information comprising the 
metadata comprising the at least one script and the recipe. 
 
    16.  The method of claim 6, wherein the metadata is presentable in a tree 
or hierarchical view during the creation of the new version of the reusable 
application. 



Regarding the amended limitations of claims 1, 16, and 20, the prior claims do not teach, but Liu and Lalonde teach: Liu: the application module comprising:  a second set of information comprising an active portion mode of the reusable application; (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)
 and a third set of information comprising the metadata. (Here, the adapted component includes the code and attached metadata 144, Fig. 1, See further ¶115-116).
Liu et al did not teach, but Lalonde teaches:
a first set of information comprising a preview portion of the reusable application for previewing without reference to code of the reusable application; (See e.g. preview of business application under development in e.g. Figs. 11/12, ¶¶196,197,343)

In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the teachings of Lalonde as each is directed to software development systems and Lalonde recognized “The software factory empowers IT and Business people with a highly e-collaborative workflow to quickly create, reuse and automatically transform business models into easy-to-understand e-business application prototypes, which Business Users can then rapidly test, validate, rectify, and approve over a secured web site.” (¶183).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-4, 6-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG publication 2008/0229278 to Liu et al hereinafter Liu and further in view of US PG Publication 2009/0100406 to Greenfield hereinafter Greenfield and further in view of “Lalonde” (US PG Pub 2005/0198618). 

Regarding These Claims, Liu teaches: 
1. A computer-implemented method for facilitating creation of a reusable application, the method comprising: 
during development of the reusable application, receiving a plurality of artifacts associated with source code of the reusable application, wherein an artifact of the plurality of artifacts comprises information related to the development of the reusable application; (See ¶¶2-3 “CBD involves the design and construction of computer-based systems with reusable software components, which are developed by the same team or a third party company as an asset to encapsulate their previous development expertise and knowledge.” [here, Liu teaches using a reusable asset to capture the knowledge/expertise of previous development – i.e. (“the knowledge and intent of the original developer”) See further ¶100 “A CS extractor 50 generates a component specification from the component's metadata, whilst a CS viewer 52 provides facilities to a component developer 54 or software developer 56 to view the component specification, giving the developers knowledge about the interface structure and logic process of the component.” [here is an example of some metadata used by developers to gain knowledge of system]  See Further, e.g. ¶¶69-71 “When a developer starts using the tool it will already contain a set of commonly used algorithms (and a set of rules based on programming knowledge). Many of the algorithms will utilise a dependency graph of the component(s) being used as sources, this is a model of the structure of the component(s) constructed by the tool (see below). [0070] The following is an example of how a rule is defined, in this case, for a piece of programming knowledge.  [0071] The tool may allow modification of the accessibility/visibility of methods within a component. A programmer may wish to restrict the visibility of a method in the process of reengineering a component. We know that if you restrict access to a method by making it private then all external calls to that method will have to be removed. This knowledge can be captured as a rule.”) [here is an example Liu gives of an example of a programmer at start of development using the tool (i.e. original developer) to capture the knowledge/intent in metadata along with the developed source code]

maintaining the plurality of artifacts as metadata for the source code of the reusable application; (¶100 “CS extractor 50 generates a component specification from the component's metadata, whilst a CS viewer 52 provides facilities to a component developer 54 or software developer 56 to view the component specification, giving the developers knowledge about the interface structure and logic process of the component...Component adaptation rules are stored in the adaptation rule repository 60. An adaptation rule is a formal definition of known rules of component adaptation which is extracted by an extractor component 62 from the programming knowledge 64 of components and CBS (Component-Based Systems) and application business domain knowledge…”) [here, the CBS of Liu teaches use by developers of metadata from the CS extractor and the adaptation rule repository (also interpreted as metadata herein as it provides information about the associate source code data) in subsequent development steps]

and generating an application module comprising the source code of the reusable application and the metadata, wherein the application module is configured for use by a developer for facilitating creation of a new version of the reusable application, (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)

wherein the metadata is attached to the source code, (Here, the adapted component includes the code and attached metadata 144, Fig. 1, See further ¶115-116). 


and wherein the metadata is accessible by the developer during the creation of the new version of the reusable application for accessing the information related to the development of the reusable application (See ¶¶100-109 e.g. “The CS extractor 102 extracts an outline specification of the structure 
and interface from the component's IL code and Metadata.  The specification is 
then presented in the CS viewer 52, as part of the user environment 104.  
[0109] The user environment 104 provides interactive facilities for a software 
developer to check the structure and behaviours of the component 100, and to 
compose the context-oriented adaptation specification 108 by selecting 
appropriate adaptation rules 110 from the adaptation rule repository 112 
according to observed adaptation requirements.  Adaptation algorithms and 
healthiness conditions are applied when creating the context-based adaptation 
specification.”)
the application module comprising:  a second set of information comprising an active portion mode of the reusable application; (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)
 and a third set of information comprising the metadata. (Here, the adapted component includes the code and attached metadata 144, Fig. 1, See further ¶115-116).

Liu does not teach, but Greenfield teaches: 
such that during the creation of the new version of the reusable application instructions that specify coding sequences that facilitate creation of the new version of the reusable application are executed based on the metadata.  (Greenfield ¶5 “The model may further define the type(s) of work product(s), if any, produced from each viewpoint, and template(s) for the task(s), if any, executed to produce or maintain each type of view or work product.  The model may further define relationship(s) among the viewpoints, as well as relationships between viewpoint(s) and work product types(s), and operation(s) that can be performed across relationship(s).  
Additionally, the model may describe asset(s), if any, available to support the 
execution of any task(s) instantiated from the task template(s).”)

In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the factory of Greenfield as Greenfield recognized " Software development teams employ domain specific knowledge in order to develop software solutions to real world problems.  This domain specific 
knowledge can include, for example, information regarding business processes, 
functional and non-functional requirements, business and technical 
architecture, proven technology choices and implementation decisions, reusable 
patterns and guidelines, regulatory compliance statements, deployment practices “ and provided a software factory to capture and apply such knowledge. (¶1). 

Liu et al did not teach, but Lalonde teaches:
a first set of information comprising a preview portion of the reusable application for previewing without reference to code of the reusable application; (See e.g. preview of business application under development in e.g. Figs. 11/12, ¶¶196,197,343)

In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the teachings of Lalonde as each is directed to software development systems and Lalonde recognized “The software factory empowers IT and Business people with a highly e-collaborative workflow to quickly create, reuse and automatically transform business models into easy-to-understand e-business application prototypes, which Business Users can then rapidly test, validate, rectify, and approve over a secured web site.” (¶183).

Regarding dependent claims 2-6, Liu further teaches:
2. The method of Claim 1, wherein the artifact comprises knowledge of an original developer of the reusable application.  See ¶¶2-3 “CBD involves the design and construction of computer-based systems with reusable software components, which are developed by the same team or a third party company as an asset to encapsulate their previous development expertise and knowledge.” [here, Liu teaches using a reusable asset to capture the knowledge/expertise of previous development – i.e. (“the knowledge and intent of the original developer”)

3. The method of Claim 1, further comprising: creating a recipe for the reusable application, the recipe comprising a list of application resources and a script guiding the developer in use and modification of the source code of the reusable application.  (e.g. ¶19 “Preferably, said adaptation rule is automatically triggered when a 
chosen adaptation is required; and said adaptation rule performs an adaptation 
algorithm to yield one or more resultant adaptations.” ¶68 “The rule comprises the name of the adaptation algorithm to be called from the 
repository, along with any parameters it requires and whether or not the user 
should be prompted to confirm the addition of the each of the triggered 
adaptations.  Adding new algorithms will require manual coding, but the system 
can be designed to help facilitate this.  The general intention is that the 
same algorithm can be used for many different rules.”) [Here, Liu's adaptation algorithms anticipate the claimed script as they apply the adaptations requested and check with the user (i.e. guide the user) through the modification of the adapted component] See further See Adaptation Agorithms and Adaptation Rule Instances Fig. 1, ¶¶79-81,96-99


4. The method of Claim 1, wherein the artifact comprises a script.  (e.g. ¶19 “Preferably, said adaptation rule is automatically triggered when a 
chosen adaptation is required; and said adaptation rule performs an adaptation 
algorithm to yield one or more resultant adaptations.” ¶68 “The rule comprises the name of the adaptation algorithm to be called from the 
repository, along with any parameters it requires and whether or not the user 
should be prompted to confirm the addition of the each of the triggered 
adaptations.  Adding new algorithms will require manual coding, but the system 
can be designed to help facilitate this.  The general intention is that the 
same algorithm can be used for many different rules.”) [Here, Liu's adaptation algorithms anticipate the claimed script as they apply the adaptations requested and check with the user (i.e. guide the user) through the modification of the adapted component] See further See Adaptation Agorithms and Adaptation Rule Instances Fig. 1, ¶¶79-81,96-99



6. The method of Claim 4, further comprising: after executing the script, presenting, to the developer, changes made by the script for selectively acceptance or rejection by the developer prior to committing the changes to the source code of the reusable application.  (e.g. ¶19 “Preferably, said adaptation rule is automatically triggered when a chosen adaptation is required; and said adaptation rule performs an adaptation algorithm to yield one or more resultant adaptations.” ¶68 “The rule comprises the name of the adaptation algorithm to be called from the 
repository, along with any parameters it requires and whether or not the user 
should be prompted to confirm the addition of the each of the triggered 
adaptations.  Adding new algorithms will require manual coding, but the system 
can be designed to help facilitate this.  The general intention is that the 
same algorithm can be used for many different rules.”)

Regarding Claim 7, Liu teaches the limitations of claim 1 above, but does not further teach:
7. The method of Claim 1, wherein the application module is generated at an application factory in an integrated development environment.  
 (e.g. ¶6 “In one implementation, a computer-implemented software factory 
specification system is provided.  The software factory specification system 
can be employed, for example, by a factory developer to specify a factory 
schema.  The factory schema and the editor(s), task template(s) and asset(s) 
described collectively form a "software factory", or simply a "factory" that 
can capture domain specific knowledge, for example, business processes, 
requirements, architecture, technology decisions, implementation, patterns and 
guidelines, regulatory compliance, development constraints, etc. Once 
implemented, a software factory can be employed, for example, to tailor a 
general purpose interactive development environment (IDE) to develop a specific 
kind of software solution.” See Further Figs. 5-8 and associated text) In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the factory of Greenfield as Greenfield recognized " Software development teams employ domain specific knowledge in order to 
develop software solutions to real world problems.  This domain specific 
knowledge can include, for example, information regarding business processes, 
functional and non-functional requirements, business and technical 
architecture, proven technology choices and implementation decisions, reusable 
patterns and guidelines, regulatory compliance statements, deployment practices “ and provided a software factory to capture and apply such knowledge. (¶1). 

Regarding Claim 8, Liu teaches the limitations of claim 1 above, but does not further teach:
8. The method of Claim 1, further comprising: consuming the application module at an integrated development environment accessible by the developer.  
Greenfield, however, teaches this limitation.  (e.g. ¶6 “In one implementation, a computer-implemented software factory 
specification system is provided.  The software factory specification system 
can be employed, for example, by a factory developer to specify a factory 
schema.  The factory schema and the editor(s), task template(s) and asset(s) 
described collectively form a "software factory", or simply a "factory" that 
can capture domain specific knowledge, for example, business processes, 
requirements, architecture, technology decisions, implementation, patterns and 
guidelines, regulatory compliance, development constraints, etc. Once 
implemented, a software factory can be employed, for example, to tailor a 
general purpose interactive development environment (IDE) to develop a specific 
kind of software solution.” See Further Figs. 5-8 and associated text)
In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the factory of Greenfield as Greenfield recognized " Software development teams employ domain specific knowledge in order to develop software solutions to real world problems.  This domain specific 
knowledge can include, for example, information regarding business processes, 
functional and non-functional requirements, business and technical 
architecture, proven technology choices and implementation decisions, reusable 
patterns and guidelines, regulatory compliance statements, deployment practices “ and provided a software factory to capture and apply such knowledge. (¶1). 

Regarding further dependent claims, Liu teaches: 
9. The method of Claim 8, further comprising: providing application-centric navigation of the application module based on the metadata; and facilitating filling in input data into a template and executing a script to create the new version of the reusable application based on a recipe.  (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)

10. The method of Claim 1, wherein the metadata comprises a script for guiding the developer in development of the source code of the reusable application.  (e.g. ¶19 “Preferably, said adaptation rule is automatically triggered when a 
chosen adaptation is required; and said adaptation rule performs an adaptation 
algorithm to yield one or more resultant adaptations.” ¶68 “The rule comprises the name of the adaptation algorithm to be called from the 
repository, along with any parameters it requires and whether or not the user 
should be prompted to confirm the addition of the each of the triggered 
adaptations.  Adding new algorithms will require manual coding, but the system 
can be designed to help facilitate this.  The general intention is that the 
same algorithm can be used for many different rules.”) [Here, Liu's adaptation algorithms anticipate the claimed script as they apply the adaptations requested and check with the user (i.e. guide the user) through the modification of the adapted component] See further See Adaptation Agorithms and Adaptation Rule Instances Fig. 1, ¶¶79-81,96-99


11. The method of Claim 1, wherein the metadata is tag-based and further comprises a description of the reusable application.  (e.g. ¶72 “A modification that matches the contents of the `RequiredAdaptation` 
tags will trigger the application of the rule (the asterisk is a wildcard in 
terms of matching but also denotes that the values in these spaces are needed 
as input to the algorithm to be used).  The following describes the algorithm 
to use and the set of adaptations that the rule triggers”)


12. The method of Claim 11, wherein the description of the reusable application comprises a plurality of tag-based descriptions of the reusable application.  (e.g. ¶38 “Preferably, both the extracted and the adapted component specification 
is in XML format.”)


13. The method of Claim 12, wherein the plurality of tag-based descriptions comprises a plurality of descriptive tags presenting a hierarchical view of the reusable application.  (e.g. ¶38 “Preferably, both the extracted and the adapted component specification 
is in XML format.”)


14. The method of Claim 13, wherein the plurality of descriptive tags comprises links facilitating application-centric navigation of various portions of the reusable application.  (e.g. Liu ¶51 “the tool further comprises a component specification (CS) viewer tool for navigating the structure of the component.”)

15. The method of Claim 1, wherein the metadata further comprises a plurality of templates facilitating pattern-based replacement of portions of the reusable application subject to change upon creation of the new version of the reusable application.  (See e.g. adaptation rules ¶72 “A modification that matches the contents of the `RequiredAdaptation` tags will trigger the application of the rule (the asterisk is a wildcard in terms of matching but also denotes that the values in these spaces are needed as input to the algorithm to be used).”)


16. A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for facilitating creation of a reusable application, the method comprising: during development of the reusable application, receiving a plurality of artifacts associated with source code of the reusable application, wherein an artifact of the plurality of artifacts comprises information related to the development of the reusable application; (See ¶¶2-3 “CBD involves the design and construction of computer-based systems with reusable software components, which are developed by the same team or a third party company as an asset to encapsulate their previous development expertise and knowledge.” [here, Liu teaches using a reusable asset to capture the knowledge/expertise of previous development – i.e. (“the knowledge and intent of the original developer”) See further ¶100 “A CS extractor 50 generates a component specification from the component's metadata, whilst a CS viewer 52 provides facilities to a component developer 54 or software developer 56 to view the component specification, giving the developers knowledge about the interface structure and logic process of the component.” [here is an example of some metadata used by developers to gain knowledge of system]  See Further, e.g. ¶¶69-71 “When a developer starts using the tool it will already contain a set of commonly used algorithms (and a set of rules based on programming knowledge). Many of the algorithms will utilise a dependency graph of the component(s) being used as sources, this is a model of the structure of the component(s) constructed by the tool (see below). [0070] The following is an example of how a rule is defined, in this case, for a piece of programming knowledge.  [0071] The tool may allow modification of the accessibility/visibility of methods within a component. A programmer may wish to restrict the visibility of a method in the process of reengineering a component. We know that if you restrict access to a method by making it private then all external calls to that method will have to be removed. This knowledge can be captured as a rule.”) [here is an example Liu gives of an example of a programmer at start of development using the tool (i.e. original developer) to capture the knowledge/intent in metadata along with the developed source code]

maintaining the plurality of artifacts as metadata for the source code of the reusable application; (¶100 “CS extractor 50 generates a component specification from the component's metadata, whilst a CS viewer 52 provides facilities to a component developer 54 or software developer 56 to view the component specification, giving the developers knowledge about the interface structure and logic process of the component...Component adaptation rules are stored in the adaptation rule repository 60. An adaptation rule is a formal definition of known rules of component adaptation which is extracted by an extractor component 62 from the programming knowledge 64 of components and CBS (Component-Based Systems) and application business domain knowledge…”) [here, the CBS of Liu teaches use by developers of metadata from the CS extractor and the adaptation rule repository (also interpreted as metadata herein as it provides information about the associate source code data) in subsequent development steps]

and generating an application module comprising the source code of the reusable application and the metadata, wherein the application module is configured for use by a developer for facilitating creation of a new version of the reusable application, (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)

wherein the metadata is attached to the source code, (Here, the adapted component includes the code and attached metadata 144, Fig. 1, See further ¶115-116).
and wherein the metadata is accessible by the developer during the creation of the new version of the reusable application for accessing the information related to the development of the reusable application (See ¶¶100-109 e.g. “The CS extractor 102 extracts an outline specification of the structure 
and interface from the component's IL code and Metadata.  The specification is 
then presented in the CS viewer 52, as part of the user environment 104.  
[0109] The user environment 104 provides interactive facilities for a software 
developer to check the structure and behaviours of the component 100, and to 
compose the context-oriented adaptation specification 108 by selecting 
appropriate adaptation rules 110 from the adaptation rule repository 112 
according to observed adaptation requirements.  Adaptation algorithms and 
healthiness conditions are applied when creating the context-based adaptation 
specification.”)

the application module comprising:  a second set of information comprising an active portion mode of the reusable application; (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)
 and a third set of information comprising the metadata. (Here, the adapted component includes the code and attached metadata 144, Fig. 1, See further ¶115-116).



Liu does not teach, but Greenfield teaches: 
such that during the creation of the new version of the reusable application instructions that specify coding sequences that facilitate creation of the new version of the reusable application are executed based on the metadata.  (Greenfield ¶5 “The model may further define the type(s) of work product(s), if any, produced from each viewpoint, and template(s) for the task(s), if any, executed to produce or maintain each type of view or work product.  The model may further define relationship(s) among the viewpoints, as well as relationships between viewpoint(s) and work product types(s), and operation(s) that can be performed across relationship(s).  
Additionally, the model may describe asset(s), if any, available to support the 
execution of any task(s) instantiated from the task template(s).”)

In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the factory of Greenfield as Greenfield recognized " Software development teams employ domain specific knowledge in order to develop software solutions to real world problems.  This domain specific 
knowledge can include, for example, information regarding business processes, 
functional and non-functional requirements, business and technical 
architecture, proven technology choices and implementation decisions, reusable 
patterns and guidelines, regulatory compliance statements, deployment practices “ and provided a software factory to capture and apply such knowledge. (¶1). 

Liu et al did not teach, but Lalonde teaches:
a first set of information comprising a preview portion of the reusable application for previewing without reference to code of the reusable application; (See e.g. preview of business application under development in e.g. Figs. 11/12, ¶¶196,197,343)

In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the teachings of Lalonde as each is directed to software development systems and Lalonde recognized “The software factory empowers IT and Business people with a highly e-collaborative workflow to quickly create, reuse and automatically transform business models into easy-to-understand e-business application prototypes, which Business Users can then rapidly test, validate, rectify, and approve over a secured web site.” (¶183).


17. The non-transitory computer readable storage medium of Claim 16, wherein the artifact comprises knowledge of an original developer of the reusable application.  See ¶¶2-3 “CBD involves the design and construction of computer-based systems with reusable software components, which are developed by the same team or a third party company as an asset to encapsulate their previous development expertise and knowledge.” [here, Liu teaches using a reusable asset to capture the knowledge/expertise of previous development – i.e. (“the knowledge and intent of the original developer”)

18. The non-transitory computer readable storage medium of Claim 16, the method further comprising: creating a recipe for the reusable application, the recipe comprising a list of application resources(e.g. ¶67 “The required and resultant adaptations are described using the same XML syntax as is used to store the list of adaptations that makes up the COAS itself.") (e.g. ¶19 “Preferably, said adaptation rule is automatically triggered when a 
chosen adaptation is required; and said adaptation rule performs an adaptation 
algorithm to yield one or more resultant adaptations.” ¶68 “The rule comprises the name of the adaptation algorithm to be called from the 
repository, along with any parameters it requires and whether or not the user 
should be prompted to confirm the addition of the each of the triggered 
adaptations.  Adding new algorithms will require manual coding, but the system 
can be designed to help facilitate this.  The general intention is that the 
same algorithm can be used for many different rules.”) [Here, Liu's adaptation algorithms anticipate the claimed script as they apply the adaptations requested and check with the user (i.e. guide the user) through the modification of the adapted component]



 and a script guiding the developer in use and modification of the source code of the reusable application.  (e.g. ¶19 “Preferably, said adaptation rule is automatically triggered when a 
chosen adaptation is required; and said adaptation rule performs an adaptation 
algorithm to yield one or more resultant adaptations.” ¶68 “The rule comprises the name of the adaptation algorithm to be called from the 
repository, along with any parameters it requires and whether or not the user 
should be prompted to confirm the addition of the each of the triggered 
adaptations.  Adding new algorithms will require manual coding, but the system 
can be designed to help facilitate this.  The general intention is that the 
same algorithm can be used for many different rules.”) [Here, Liu's adaptation algorithms anticipate the claimed script as they apply the adaptations requested and check with the user (i.e. guide the user) through the modification of the adapted component] See further See Adaptation Agorithms and Adaptation Rule Instances Fig. 1, ¶¶79-81,96-99


19. The non-transitory computer readable storage medium of Claim 16, wherein the artifact comprises a script.  (e.g. ¶19 “Preferably, said adaptation rule is automatically triggered when a 
chosen adaptation is required; and said adaptation rule performs an adaptation 
algorithm to yield one or more resultant adaptations.” ¶68 “The rule comprises the name of the adaptation algorithm to be called from the 
repository, along with any parameters it requires and whether or not the user 
should be prompted to confirm the addition of the each of the triggered 
adaptations.  Adding new algorithms will require manual coding, but the system 
can be designed to help facilitate this.  The general intention is that the 
same algorithm can be used for many different rules.”) [Here, Liu's adaptation algorithms anticipate the claimed script as they apply the adaptations requested and check with the user (i.e. guide the user) through the modification of the adapted component] See further See Adaptation Agorithms and Adaptation Rule Instances Fig. 1, ¶¶79-81,96-99)



20. A computer system comprising: a data storage unit; 
and a processor coupled with the data storage unit, the processor configured to: during development of a reusable application, receive a plurality of artifacts associated with source code of the reusable application, wherein an artifact of the plurality of artifacts comprises information related to the development of the reusable application; (See ¶¶2-3 “CBD involves the design and construction of computer-based systems with reusable software components, which are developed by the same team or a third party company as an asset to encapsulate their previous development expertise and knowledge.” [here, Liu teaches using a reusable asset to capture the knowledge/expertise of previous development – i.e. (“the knowledge and intent of the original developer”) See further ¶100 “A CS extractor 50 generates a component specification from the component's metadata, whilst a CS viewer 52 provides facilities to a component developer 54 or software developer 56 to view the component specification, giving the developers knowledge about the interface structure and logic process of the component.” [here is an example of some metadata used by developers to gain knowledge of system]  See Further, e.g. ¶¶69-71 “When a developer starts using the tool it will already contain a set of commonly used algorithms (and a set of rules based on programming knowledge). Many of the algorithms will utilise a dependency graph of the component(s) being used as sources, this is a model of the structure of the component(s) constructed by the tool (see below). [0070] The following is an example of how a rule is defined, in this case, for a piece of programming knowledge.  [0071] The tool may allow modification of the accessibility/visibility of methods within a component. A programmer may wish to restrict the visibility of a method in the process of reengineering a component. We know that if you restrict access to a method by making it private then all external calls to that method will have to be removed. This knowledge can be captured as a rule.”) [here is an example Liu gives of an example of a programmer at start of development using the tool (i.e. original developer) to capture the knowledge/intent in metadata along with the developed source code]


maintain the plurality of artifacts as metadata for the source code of the reusable application; (¶100 “CS extractor 50 generates a component specification from the component's metadata, whilst a CS viewer 52 provides facilities to a component developer 54 or software developer 56 to view the component specification, giving the developers knowledge about the interface structure and logic process of the component...Component adaptation rules are stored in the adaptation rule repository 60. An adaptation rule is a formal definition of known rules of component adaptation which is extracted by an extractor component 62 from the programming knowledge 64 of components and CBS (Component-Based Systems) and application business domain knowledge…”) [here, the CBS of Liu teaches use by developers of metadata from the CS extractor and the adaptation rule repository (also interpreted as metadata herein as it provides information about the associate source code data) in subsequent development steps]

and generate an application module comprising the source code of the reusable application and the metadata, wherein the application module is configured for use by a developer for facilitating creation of a new version of the reusable application, (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)

wherein the metadata is attached to the source code, (Here, the adapted component includes the code and attached metadata 144, Fig. 1, See further ¶115-116)

and wherein the metadata is accessible by the developer during the creation of the new version of the reusable application for accessing the information related to the development of the reusable application (See ¶¶100-109 e.g. “The CS extractor 102 extracts an outline specification of the structure 
and interface from the component's IL code and Metadata.  The specification is 
then presented in the CS viewer 52, as part of the user environment 104.  
[0109] The user environment 104 provides interactive facilities for a software 
developer to check the structure and behaviours of the component 100, and to 
compose the context-oriented adaptation specification 108 by selecting 
appropriate adaptation rules 110 from the adaptation rule repository 112 
according to observed adaptation requirements.  Adaptation algorithms and 
healthiness conditions are applied when creating the context-based adaptation 
specification.”)

the application module comprising:  a second set of information comprising an active portion mode of the reusable application; (¶116 “For source code level adaptation, the CS 136 of the component 138 needs to be very detailed to contain the coding detail, which is called a comprehensive CS. The component generator 142 first converts the adapted comprehensive CS 130 of the changed part of the component into Java source code, and then it integrates the changed part of code with the primitive code of other unchanged part. The final product of the component generator is the adapted component 144 in Java source code.”)
 and a third set of information comprising the metadata. (Here, the adapted component includes the code and attached metadata 144, Fig. 1, See further ¶115-116).

Liu does not teach, but Greenfield teaches: 
such that during the creation of the new version of the reusable application instructions that specify coding sequences that facilitate creation of the new version of the reusable application are executed based on the metadata.  (Greenfield ¶5 “The model may further define the type(s) of work product(s), if any, produced from each viewpoint, and template(s) for the task(s), if any, executed to produce or maintain each type of view or work product.  The model may further define relationship(s) among the viewpoints, as well as relationships between viewpoint(s) and work product types(s), and operation(s) that can be performed across relationship(s).  
Additionally, the model may describe asset(s), if any, available to support the 
execution of any task(s) instantiated from the task template(s).”)

In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the factory of Greenfield as Greenfield recognized " Software development teams employ domain specific knowledge in order to develop software solutions to real world problems.  This domain specific 
knowledge can include, for example, information regarding business processes, 
functional and non-functional requirements, business and technical 
architecture, proven technology choices and implementation decisions, reusable 
patterns and guidelines, regulatory compliance statements, deployment practices “ and provided a software factory to capture and apply such knowledge. (¶1). 

Liu et al did not teach, but Lalonde teaches:
a first set of information comprising a preview portion of the reusable application for previewing without reference to code of the reusable application; (See e.g. preview of business application under development in e.g. Figs. 11/12, ¶¶196,197,343)

In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the IDE of Liu with the teachings of Lalonde as each is directed to software development systems and Lalonde recognized “The software factory empowers IT and Business people with a highly e-collaborative workflow to quickly create, reuse and automatically transform business models into easy-to-understand e-business application prototypes, which Business Users can then rapidly test, validate, rectify, and approve over a secured web site.” (¶183).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG publication 2008/0229278 to Liu et al hereinafter Liu and US PG Publication 2009/0100406 to Greenfield hereinafter Greenfield as applied above and further in view of US PG Publication 2004/0117759 Rippert JR, hereinafter Rippert.

Regarding Claim 5, Liu teaches the limitations of claim  above, but does not further teach: 5. The method of Claim 4, wherein the script comprises JavaScript maintained in a metadata project alongside the reusable application.  
Rippert, however, teaches this limitation. (¶60 “The DASP 180 provides the software infrastructure, environments and methodologies that enable remote software development and testing--and allows collaborative software development…” See further ¶¶175-179, “Potential instantiators for the system and method of the present invention… The potential supported technologies include, but are not limited to: Programming/Scripting Environments: C, C++, C#, Java, Perl, Visual Basic, SQL, Transact-SQL, PL/SQL, JavaScript, VBScript, Unix Shells, Windows batch, SyncSort, JCC, and Assembler.”) 
In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the adaption algorithms of Liu with the Javascript embodiment of Rippert as JavaScript provides a well-known scripting medium in which to build the reusable commonents of Liu and Rippert "enable customers to lower their software development costs …by utilizing existing technologies” such as Javascript.(¶39)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9 to 4:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MJB
9/23/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191